Citation Nr: 1011201	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA vocational rehabilitation and employment 
(VR&E) services under the provisions of Chapter 31, Title 38, 
United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision of the VA 
Vocational Rehab & Employment Office in St. Petersburg, 
Florida.  

In August 2009, the Veteran testified at a hearing held 
before the undersigned Veterans Law Judge at the RO.  A copy 
of the transcript of the hearing is of record.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

By a May 6, 1988 rating action in the present case, the RO 
granted service connection for status post subtotal 
thyroidectomy for thyroid cancer with hypothyroidism (10 
percent from March 31, 1987, the day following the Veteran's 
separation from service).  In a letter dated on May 17, 1988, 
the RO notified the Veteran of this award.  In an August 16, 
1988 letter, the RO encouraged the Veteran, as a 
service-connected veteran, to apply for vocational 
rehabilitation benefits.  

In a November 28, 2005 rating action, the RO awarded an 
increased evaluation of 30 percent, effective from July 28, 
2005, for this service-connected disability.  By a 
November 30, 2005 letter, the RO notified the Veteran of that 
grant.  

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101 
(West 2002); 38 C.F.R. §§ 21.35(b), 21.70, 21.72 (2009).  

A veteran is entitled to vocational rehabilitation services 
under Chapter 31 if, in part, he/she has a service-connected 
disability rated as 20 percent disabling or more and such 
disorder was incurred or aggravated in service on or after 
September 16, 1940 and is determined by VA to be in need of 
rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102(A); 38 C.F.R. § 21.40(a)(1) & (b) 
(emphasis added).  A 10 percent service-connected disability 
qualifies for such benefits if a serious employment handicap 
is shown and the individual filed an original application for 
Chapter 31 benefits before November 1, 1990.  38 U.S.C.A. 
§ 3102(B); 38 C.F.R. § 21.40(a)(3) (emphasis added).  

A veteran having such basic entitlement may be provided a 
program of rehabilitative services during the 12-year period 
following discharge.  The beginning date of the 12-year 
period is the day of the veteran's discharge or release from 
his/her last period of active duty, and the ending date is 
the 12 years from the discharge or release date-unless the 
beginning date is deferred or the ending date is deferred or 
extended as provided in §§ 21.42, 21.44, or 21.45.  38 C.F.R. 
§ 21.41.  

In November 2006, the Veteran underwent a VA counseling 
evaluation.  Following an interview of the Veteran, the 
rehabilitation counselor concluded that the Veteran does 
indeed have an employment handicap.  In particular, the 
counselor concluded that the Veteran "has an impairment 
resulting in substantial part from his service-connected 
disabilities that has not been overcome" and that he "is 
not able to obtain and retain suitable employment within his 
interests, aptitudes, and abilities."  38 C.F.R. § 
21.51(f)(1).  

However, the counselor also determined that a serious 
employment handicap was not shown at that time.  38 C.F.R. § 
21.52(b) (2006).  In support of this conclusion, the 
counselor noted that the Veteran did "not have an unstable 
work history . . . [or] long periods of unemployment . . . 
[and was] not reliant on government programs."  

Subsequently, however, at the hearing recently conducted 
before the undersigned Veterans Law Judge, the Veteran 
testified that he now has problems completing the physical 
aspects of his job as a water plant operator-including 
picking up heavier bags and going up and down ladders to 
inspect the water plant.  As the bases for such problems, he 
cites loss of muscle strength in his arms and hands, 
weakness, and fatigue associated with his service-connected 
thyroid disability.  He believes that, with his environmental 
background, he could finish getting a degree in chemistry or 
environmental engineering and then work as an engineer or 
"junior swap" which would involve less physical duties.  
According to the Veteran's testimony, he has had some 
difficulty maintaining employment due to the physical aspect 
of those jobs.  

In light of the Veteran's recent testimony, the Board 
concludes that a remand of his vocational rehabilitation 
claim is necessary.  The Veteran has contended that his 
thyroid disability is worse.  He was last examined in 2006 
based on the current evidence of record, more than three 
years ago.  Thus, a current VA examination should be 
conducted.  

In addition, the Veteran has reported he receives treatment 
by a private provider and the record reveals VA treatment as 
well.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for thyroid 
condition since August 2006.  After 
securing the necessary release, any 
identified records which are not 
duplicates of those already contained in 
the claims file should be obtained.  In 
addition, relevant VA treatment records 
dating since November 2007 should be 
obtained from the Bay Pines VA Medical 
Center and associated with the claims 
file. 

2.  Thereafter, the Veteran should be 
afforded a VA thyroid examination to 
determine the current nature and severity 
of the condition.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated testing, 
should be conducted.  All pertinent 
pathology associated with this 
service-connected thyroid disability 
should be noted in the examination 
report.  The examiner should also provide 
an opinion as to the impact of the 
thyroid disability on the Veteran's 
occupational functioning.  Complete 
rationale should be given for all 
opinions.  
	
3.  After the aforementioned 
development has been completed to the 
extent possible, the Veteran's claims 
file and vocational rehabilitation file 
should be referred to a vocational 
rehabilitation counselor for review of 
the evidence obtained and a 
determination as to whether the Veteran 
meets the criteria for entitlement to 
Chapter 31 Vocational Rehabilitation 
benefits.  If the benefit sought is not 
granted, the Veteran should be 
furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond.   

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


